WALKER, P.J.
The evidence before the trial court was such as to warrant the inference of the defendant’s guilt of an offense charged in the indictment. The witness John Reed testified that he went to defendant’s store, laid a half dollar down on the counter up near the front, the defendant at the time being in that part of the building, then walked through a partition to the back end of the store, and got a bottle of whisky from a'barrel just inside the partition door, and left the store by the side door, without seeing the defendant get the money, and without seeing or speaking to the defendant after the money was put on the counter. This testimony afforded a ground for a legitimate inference, not a mere surmise or suspicion, that the defendant got the money for the bottle of whisky. To declare that more than this is necessary to be shown to prove a violation of a statute against the sale or other disposition of intoxicants would but facilitate evasions of the law. Frequently violators of such laws take enough notice of their existence to give their transactions the semblance of something different from ordinary sales in the way of business. Such laws cannot effectually be enforced if mere appearances are permitted to hide the results actually consummated.—Roberson v. State, 100 Ala. 37, 14 South. 554.
Affirmed.